Name: Commission Regulation (EC) No 1381/96 of 17 July 1996 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: national accounts;  farming systems;  economic geography
 Date Published: nan

 Avis juridique important|31996R1381Commission Regulation (EC) No 1381/96 of 17 July 1996 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings Official Journal L 179 , 18/07/1996 P. 0006 - 0011COMMISSION REGULATION (EC) No 1381/96 of 17 July 1996 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdingsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), as last amended by Regulation (EC) No 2801/95 (2), and in particular Articles 4 (4) and 6 (2) thereof,Whereas Commission Regulation (EEC) No 1859/82 (3), as last amended by Regulation (EEC) No 3549/92 (4), fixes the threshold of economic size of returning holdings falling within the field of survey of the farm accountancy data network and the number of returning holdings to be selected in each division for each accounting year; whereas the abovementioned Regulation should be amended to fix the threshold of economic size of returning holdings in Austria, Finland and Sweden in order to cover the field of survey for those agricultural holdings; whereas the number of returning holdings to be selected in each division in the abovementioned Member States and in Spain and Portugal should also be fixed for the 1995 and subsequent accounting years;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1859/82 is hereby amended as follows:1. Article 2 is replaced by the following:'Article 2For the 1995 accounting year (a period of 12 consecutive months beginning between 1 January and 1 July 1995) and for subsequent accounting years, the threshold of economic size as referred to in Article 4 of Regulation 79/65/EEC in ESU within the meaning of Annex III to Commission Decision 85/377/EEC (*) shall be as follows:>TABLE>(*) OJ No L 220, 17. 8. 1985, p. 1.`2. Annex I to Regulation (EEC) No 1859/82 is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 1995 accounting year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 109, 23. 6. 1965, p. 1859/65.(2) OJ No L 291, 6. 12. 1995, p. 3.(3) OJ No L 205, 13. 7. 1982, p. 5.(4) OJ No L 361, 10. 12. 1992, p. 17.ANNEX 'ANNEX INUMBER OF RETURNING HOLDINGS BY DIVISION>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>